TENNESSEE BUREAU OF WORKERS’ COMPENSATION
             IN THE COURT OF WORKERS’ COMPENSATION CLAIMS
                              AT NASHVILLE

    Jerry W. Bailey, Sr.,                                 )   Docket No.: 2016-06-1026
                 Employee,                                )
    v.                                                    )
    Team Construction, LLC,                               )   State File No.: 91587-2015
                 Employer,                                )
    and                                                   )
    Travelers Indemnity Company                    of     )   Judge Joshua Davis Baker
    Connecticut,                                          )
                 Insurance Carrier.                       )

         EXPEDITED HEARING ORDER DENYING REQUESTED RELIEF

        This matter came before the Court on September 15, 2016, on a Request for
Expedited Hearing filed by the employee, Jerry W. Bailey, Sr., pursuant to Tennessee
Code Annotated section 50-6-239 (2015). The present focus of this case is Mr. Bailey’s
entitlement to medical treatment, reimbursement for past medical treatment, and
temporary disability benefits. Specifically, the question is whether a mass located in Mr.
Bailey’s thoracic cavity was caused by, or aggravated by, the workplace accident
resulting in his current inability to work and need for additional medical treatment. For
the reasons set forth below, the Court finds Mr. Bailey is unlikely to succeed at a hearing
on the merits in proving a causal relationship between his workplace accident and the
development or aggravation of the mass. Accordingly, the Court denies Mr. Bailey’s
request for additional medical care, reimbursement for past medical treatment, and
temporary disability benefits.1

                                              History of Claim

        This claim concerns an allegation of a work-related back strain and its relationship
to a thoracic mass. Mr. Bailey worked for Team Construction primarily as a truck driver.
On October 12, 2015, Mr. Bailey alleges he “pulled something” in his back while lifting
ramps on a trailer used to transport a backhoe. (T.R. 1.) No one witnessed the accident.


1
 A complete listing of exhibits and the technical record admitted at the Expedited Hearing is attached to this Order
as an appendix.
       After the incident, Mr. Bailey continued to work until the pain became so severe
he could no longer drive the truck. Around lunchtime, Mr. Bailey reported the injury to
the foreman at the jobsite and also reported it to Matt Mingus, Team Construction’s
safety manager. Mr. Mingus gave Mr. Bailey a form that listed four U.S. HealthWorks
locations. Mr. Bailey chose a location and went there for treatment.

       Dr. Harold Nevels at U.S. HealthWorks diagnosed Mr. Bailey with a back strain.
He prescribed medication and physical therapy. After participating in physical therapy
for over a month without significant improvement, Team Construction offered Mr. Bailey
a panel of orthopedic specialists and he selected Dr. Daniel Burrus of Tennessee
Orthopaedic Alliance.

       At the initial visit, Mr. Bailey complained of increasing pain so extreme that he
could only sleep while sitting up. Dr. Burrus sent Mr. Bailey for an MRI, which revealed
a large thoracic mass in the area between his backbone and his right lung that extended
into his thoracic spine. (Ex. 1 at 65-69.) Dr. Burrus included the following in his
medical notes concerning the symptoms associated with the mass:

           My overall impression is that this fellow has underlying problem is [sic] he
           has a neoplasm that has involved his thoracic spine. His injury may have
           aggravated it, but I think this is less than 50% probability that his injury
           caused his difficulties. His difficulties are the neoplasm.
Id. at 72. He referred Mr. Bailey to his primary care physician for further care related to
the mass. He also took Mr. Bailey off work to “go through a workup of his probable
malignancy.”2 Id. at 75. In a response to a letter from the insurance adjuster, Dr. Burrus
clearly indicated he had not taken Mr. Bailey off from work for reasons related to his
back strain. Id.

       After receiving the report from Dr. Burrus and his response concerning the reason
for keeping Mr. Bailey off work, Team Construction discontinued Mr. Bailey’s
temporary disability benefits. Team Construction refused to provide any treatment
related to the thoracic mass but offered Mr. Bailey further treatment for his back strain
with Dr. Burrus. Mr. Bailey declined the treatment.

       Team Construction also offered Mr. Bailey accommodated work, but Mr. Bailey
declined. During the expedited hearing, counsel for Team Construction asked Mr. Bailey
directly whether he made the decision not to return to accept the accommodated work.
Mr. Bailey affirmed the decision was his, not Team Construction’s. Mr. Bailey has not
worked since leaving Team Construction.

2
    Fortunately, tests revealed the mass in Mr. Bailey’s back was not cancerous.
                                                            2
       Concerning his need for medical care, Mr. Bailey disagreed with Dr. Burrus’
opinion that the thoracic mass did not arise from the injury and did not cause his current
need for medical treatment. He claimed his primary care physician determined the mass
was a form of infection but admitted in his closing argument that no doctor provided an
opinion supporting a causal connection between the work incident and the mass.
Additionally, the medical records contain no written opinion supporting a causal
connection between the thoracic mass.

                       Findings of Fact and Conclusions of Law

       The Court applies the following legal principles to decide this matter. In general,
Mr. Bailey bears the burden of proving all elements of his claim by a preponderance of
the evidence in order to recover workers’ compensation benefits. Tenn. Code Ann § 50-
6-239(c)(6) (2015); see also Buchanan v. Carlex Glass Co., No. 2015-01-0012, 2015 TN
Wrk. Comp. Appl. Bd. LEXIS 39, at *5 (Tenn. Workers’ Comp. App. Bd. Sept. 29,
2015). However, he is not required to prove every element of his claim by a
preponderance of the evidence in order to obtain relief at an expedited hearing. See
McCord v. Advantage Human Resourcing, No. 2014-06-0063, 2015 TN Wrk. Comp.
App. Bd. LEXIS 6, at *7-8, 9 (Tenn. Workers’ Comp. App. Bd. Mar. 27, 2015). Instead,
he must come forward with sufficient evidence from which this Court can determine he is
likely to prevail at a hearing on the merits. See Tenn. Code Ann. § 50-6-239(d)(1)
(2015). For the reasons provided below, the Court finds Mr. Bailey failed to carry his
burden of proving a likelihood of success at a trial on the merits on the issue of whether
his current inability to work and need for additional medical treatment arose primarily out
of and in the course and scope of employment for Team Construction.

       In order for Mr. Bailey to be eligible for benefits, he must suffer an injury as
defined by the Workers’ Compensation Law. Under the Workers’ Compensation Law,
an “injury” means “an injury by accident . . . arising primarily out of and in the course
and scope of employment, that causes death, disablement, or the need for medical
treatment of the employee[.]” Tenn. Code Ann. § 50-6-102(14) (2015). To constitute a
viable claim for workers’ compensation benefits, the injury must be “by a specific
incident, or set of incidents, arising primarily out of and in the course and scope of
employment.” Id. “An injury arises primarily out of and in the course and scope of
employment only if it has been shown by a preponderance of the evidence that the
employment contributed more than fifty percent (50%) in causing the injury, considering
all causes[.]” Id. (internal quotations omitted).

       Here, the parties agreed Mr. Bailey strained his back while lifting a ramp in the
course and scope of his work for Team Construction. The proof also showed Mr. Bailey
was later diagnosed with a thoracic mass. The question is whether a mass located in Mr.

                                            3
Bailey’s thoracic cavity was caused by, or aggravated by, the workplace accident
resulting in his current inability to work and need for additional medical treatment.

      Team Construction provided Mr. Bailey medical treatment for the back strain with
Dr. Burrus. In the course of that treatment, Dr. Burrus discovered the mass and opined
the workplace may have aggravated the mass but this aggravation, if any, did not result in
Mr. Burrus’ current symptoms or need for medical care. He stated:

      My overall impression is that this fellow has underlying problem is [sic] he
      has a neoplasm that has involved his thoracic spine. His injury may have
      aggravated it, but I think this is less than 50% probability that his injury
      caused his difficulties. His difficulties are the neoplasm.
Id. at 72. As the authorized treating physician selected from a panel, Dr. Burrus’ opinion
on causation is presumed correct. See Tenn. Code Ann. § 50-6-102(14)(E) (2015).

      Mr. Bailey maintains the mass resulted from the injury or the injury aggravated the
mass thereby resulting in his disability. He theorized the thoracic mass became infected
from the workplace accident, or is a mass of infected tissue itself, and the infection
damaged his thoracic spine. Mr. Bailey, however, admitted no doctor provided an
opinion supporting his theory.

       In all but the most simple and routine cases, an employee must prove the causal
relationship between an injury and a workplace accident through expert medical proof.
See Wheetley v. State, No. M2013-01707-WC-R3-WC, 2014 Tenn. LEXIS 476, at *5
(Tenn. Workers’ Comp. Panel June 25, 2014) (citing Excel Polymers, LLC v. Broyles,
302 S.W.3d 268, 274 (Tenn. 2009); Cloyd v. Hartco Flooring Co., 274 S.W.3d 638, 643
(Tenn. 2008)). Mr. Bailey’s case is neither simple nor routine. Without expert medical
testimony to support his causation theory, it remains just a theory.

       Based on the evidence before it at this time, the Court finds Mr. Bailey’s current
need for medical care is a product of the thoracic mass, not his back strain. Dr. Burrus
opined the work injury was not likely the cause and the Court has no contrary proof
challenging his opinion. Although the law does not require Mr. Bailey to prove the
causal relationship between the injury and the workplace accident by a preponderance of
the evidence at an expedited hearing to receive medical care, he must provide some
countervailing proof when faced with a negative causation opinion to prevail in this
action. Because Mr. Bailey failed to provide countervailing proof, his claim for
additional medical benefits must fail at this time. This finding does not, however,
prevent Mr. Bailey from marshalling additional proof including an opinion from a
medical doctor that supports his causation theory for presentation at a compensation
hearing.

                                            4
       Mr. Bailey also seeks temporary disability benefits and payment for medical care
provided by unauthorized physicians. The Workers’ Compensation Law provides that
employers must furnish, free of charge to the employee, medical treatment made
reasonably necessary by the work-related accident. See Tenn. Code Ann. § 50-6-
204(a)(1)(A) (2015). On the present record, the Court cannot order payment of past
medical expenses for treatment of the thoracic mass because Dr. Burrus opined the mass
was not causally related to his need for further medical care. Mr. Bailey may, however,
seek payment at the compensation hearing if the court finds the mass and/or its
aggravation was causally-related to his work and the treatment provided was reasonable
and necessary. Id.

       Concerning temporary disability benefits, the Court finds Mr. Bailey also failed to
carry his burden of proving those benefits are due. In Jones v. Crencor, No. 2015-06-
0332, 2015 TN Wrk. Comp. App. Bd. LEXIS 48, at *7 (Tenn. Workers’ Comp. App. Bd.
Dec. 11, 2015), the Appeals Board held:

       An injured worker is eligible for temporary disability benefits if: (1) the
       worker became disabled from working due to a compensable injury; (2)
       there is a causal connection between the injury and the inability to work;
       and (3) the worker established the duration of the period of disability.
       Simpson v. Satterfield, 564 S.W.2d 953, 955 (Tenn. 1978).

Because Mr. Bailey provided no expert medical proof demonstrating his inability to work
arose from his workplace injury—i.e. the back strain, he cannot establish any of these
criteria. Until these criteria are established, the Court is unable to order the payment of
temporary disability benefits.

IT IS, THEREFORE, ORDERED as follows:

   1. Mr. Bailey’s claim for medical and temporary disability benefits is denied.

   2. This matter is set for an Initial (Scheduling) Hearing on November 21, 2016, at
      8:30 a.m. (CST).

ENTERED ON THIS THE_____DAY
                    26th    OF SEPTEMBER, 2016.


                                          ___________________________
                                          Judge Joshua Davis Baker
                                          Court of Workers’ Compensation Claims



                                            5
Initial Hearing:

An Initial (Scheduling) Hearing has been sent for October 10, 2016, at a.m. Central
Time with Judge Joshua Davis Baker, Court of Workers’ Compensation Claims.
You must call 615-741-2113 or toll free at 855-874-0474 to participate in the Initial
Hearing.

Please Note: You must call in on the scheduled date/time to participate. Failure to
call in may result in a determination of the issues without your further
participation. All conferences are set using Central Time (CT).

Right to Appeal:

       Tennessee Law allows any party who disagrees with this Expedited Hearing Order
to appeal the decision to the Workers’ Compensation Appeals Board. To file a Notice of
Appeal, you must:

   1. Complete the enclosed form entitled: “Expedited Hearing Notice of Appeal.”

   2. File the completed form with the Court Clerk within seven business days of the
      date the Workers’ Compensation Judge entered the Expedited Hearing Order.

   3. Serve a copy of the Expedited Hearing Notice of Appeal upon the opposing party.

   4. The appealing party is responsible for payment of a filing fee in the amount of
      $75.000. Within ten calendar days after the filing of a notice of appeal, payment
      must be received by check, money order, or credit card payment. Payments can be
      made in person at any Bureau office or by United States mail, hand-delivery, or
      other delivery service. In the alternative, the appealing party may file an Affidavit
      of Indigency, on a form prescribed by the Bureau, seeking a waiver of the filing
      fee. The Affidavit of Indigency may be filed contemporaneously with the Notice
      of Appeal or must be filed within ten calendar days thereafter. The Appeals Board
      will consider the Affidavit of Indigency and issue an Order granting or denying
      the request for a waiver of the filing fee as soon thereafter as is practicable.
      Failure to timely pay the filing fee or file the Affidavit of Indigency in
      accordance with this section shall result in dismissal of the appeal.

   5. The parties, having the responsibility of ensuring a complete record on appeal,
      may request, from the Court Clerk, the audio recording of the hearing for the
      purpose of having a transcript prepared by a licensed court reporter and filing it
                                            6
         with the Court Clerk within ten calendar days of the filing of the Expedited
         Hearing Notice of Appeal. Alternatively, the parties may file a joint statement of
         the evidence within ten calendar days of the filing of the Expedited Hearing
         Notice of Appeal. The statement of the evidence must convey a complete and
         accurate account of what transpired in the Court of Workers’ Compensation
         Claims and must be approved by the workers’ compensation judge before the
         record is submitted to the clerk of the Appeals Board.

    6. If the appellant elects to file a position statement in support of the interlocutory
       appeal, the appellant shall file such position statement with the Court Clerk within
       five business days of the expiration of the time to file a transcript or statement of
       the evidence, specifying the issues presented for review and including any
       argument in support thereof. A party opposing the appeal shall file a response, if
       any, with the Court Clerk within five business days of the filing of the appellant’s
       position statement. All position statements pertaining to an appeal of an
       interlocutory order should include: (1) a statement summarizing the facts of the
       case from the evidence admitted during the expedited hearing; (2) a statement
       summarizing the disposition of the case as a result of the expedited hearing; (3) a
       statement of the issue(s) presented for review; and (4) an argument, citing
       appropriate statutes, case law, or other authority.

                                               APPENDIX

Exhibits:

    1. Medical Records
    2. Affidavit of Jerry Bailey

Technical Record3:

    1.   Petition for Benefit Determination filed June 2, 2016
    2.   Dispute Certification Notice filed July 5, 2016
    3.   Request for Expedited Hearing filed July 12, 2016
    4.   Team Construction’s Response to Request for Expedited Hearing
    5.   Team Construction’s Position Statement



3
  The Court did not consider attachments to the above filings unless admitted into evidence during the Expedited
Hearing. The Court considered factual statements in the above filings or any attachments to them as allegations
unless established by the evidence.


                                                       7
                             CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of this Expedited Hearing Order was
                                                                                  26th
 sent to the following recipients by the following methods of service on this the____day of
 September, 2016.


Name                        Certifie   Via       Via   Service sent to:
                            d Mail     Fax       Email
Jerry Bailey,                    X                 X   1724 Southwind Drive
Self-Represented                                       Nashville, TN 37217
Employee                                               Email: jerbail5@aol.com
Chip Storey,                                       X   cstorey@travelers.com
Employer’s Attorney                                    dbest@travelers.com




                                          _____________________________________
                                          Penny Shrum, Clerk of Court
                                          Court of Workers’ Compensation Claims
                                          WC.CourtClerk@tn.gov




                                             8